PER CURIAM:
Walter Duane White appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we deny White’s motion for appointment of counsel and affirm for the reasons stated by the district court. White v. Francis, No. 1:07-cv-00032-IMK-JSK, 2008 WL 2705102 (N.D.W.Va. July 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.